Title: To James Madison from John Martin Baker, 7 March 1803 (Abstract)
From: Baker, John Martin
To: Madison, James


7 March 1803, New York. Refers to his letters of 28 Nov. 1802 and 4 Jan. 1803. “Circumstances now urge me, to acquaint you Sir, that pressed by my affairs, have determined taking my passage for Gibraltar, on the Brig Alexander, to sail on the 24th. Instant, altho’ compelled to leave my family to follow me, owing to Mrs. Baker’s Situation.” Hopes this will excuse his soliciting the president’s decision on his application for a consular appointment. The vice-consulship at Gibraltar would be more to his interest than the consulship at Minorca, Majorca, and Iviza but submits to JM’s “Goodness Friendship, and Protection.” Adds in a postscript, “I received my Certificate of Naturalization, from the Pennsylvania District Court on the 4th February 1803.”
 

   
   RC (DNA: RG 59, CD, Port Mahon, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

